DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-36 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s amendments. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim 1 describes that the “…positive temperature coefficient heating assembly is removably inserted through the first accommodating duct…”, however, there is no discussion in the specification as how that would be that case. There is a lack of support in the specification as to what the structure of the positive temperature coefficient is that makes it removably interested through the first accommodating duct as opposed to it just being able to be removably inserted. Nevertheless, there is a lack of support in the specification for said amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
More specifically, there is a lack of support in the specification for the claim amendment “…positive temperature coefficient heating assembly is removably inserted through the first accommodating duct…”. For the purposes of examination, the examiner is interpreting “…removably 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 23-24, 26 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560) in further view of Dickenson (US 4874925)
As Per Claim 1, as best understood by the examiner, Roller discloses a PTC heater for liquid heating [abstract], comprising:
 a heat conductor [Fig. 1, #1] comprising at least one first accommodating duct and at least one second accommodating duct extending longitudinally along the heat conductor [Fig. 1, #3 & #1; refer to annotated Fig. 1 A & B below]; and

    PNG
    media_image1.png
    337
    591
    media_image1.png
    Greyscale

at least one water pipe assembly [Fig. 1, #4].  


At least one water pipe assembly with an outer surface of the water pipe assembly at least partially abutting against an inner surface of the second accommodating duct and at least partially inserted through the second accommodating duct.
Carter, much like Roller, pertains to a water heater. [abstract] 
Carter discloses the least one water pipe assembly water pipe assembly at least partially abutting against an inner surface of the second accommodating duct [Claim 2; “…an overflow pipe coupled to the safety valve and passing outwardly through the air duct…”; the reference clearly discloses that the pipe passes outwardly through the duct, which would entail that by being couple through, the outer surface of said pip with abut with the inner surface of said duct] and at least partially inserted through the second accommodating duct. [Claim 2, “…an overflow pipe coupled to the safety valve and passing outwardly through the air duct…”]
Carter discloses the benefits of the pipe being inserted through an accommodating duct in that it allows for carrying an overflow of water. [Claim 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the pipe assembly and duct as taught by Roller in view of the pipe and duct as taught by Carter to further include the least one water pipe assembly at least partially inserted through the second accommodating duct to allow for carrying an overflow of water. [Claim 2]
Neither Roller nor Carter discloses a positive temperature coefficient heating assembly removably inserted through the first accommodating duct. 
Dickenson, much like Roller and Carter, pertains to an electrically heated assembly for conveying electrically conductive liquids. [abstract] 

Dickenson discloses the benefits of the positive temperature coefficient heating assembly being removably inserted in that it can be inserted into a particular duct member where it is desired to be used to heat any liquid medium therein. [Col. 8, Lines 3-8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings  of the positive temperature coefficient heating assembly as taught by Roller and Carter in view of the positive temperature coefficient heating assembly as taught by Dickenson to further include a positive temperature coefficient heating assembly removably inserted through the first accommodating duct to enable the heating element to inserted into a particular duct member where it is desired to be used to heat any liquid medium therein. [Col. 8, Lines 3-8]
As Per Claim 2, Roller discloses wherein the first and second accommodating ducts are disposed in parallel. [refer to annotated Fig. 1, #A & #B below] 

    PNG
    media_image1.png
    337
    591
    media_image1.png
    Greyscale


As Per Claim 3, Roller discloses wherein the first accommodating duct [refer to annotated Fig. 1, #A below] is disposed between at least two second accommodating ducts [refer to annotated Fig. 1, #B & #C below].

    PNG
    media_image2.png
    337
    591
    media_image2.png
    Greyscale


As Per Claim 4, Roller discloses wherein the heat conductor is a material of an aluminum alloy. [Col. 5, Lines 48-50; “…In all cases it is recommended to make the heating-plate segments (1) as castings or from bar material of aluminium or an aluminium alloy”] 
As Per Claim 23, Roller discloses wherein the water pipe assembly comprises at least one U-shaped water pipe [Fig. 1, #4] at least partially disposed in the second accommodating duct. [refer to annotated Fig. 1, #B below]

    PNG
    media_image1.png
    337
    591
    media_image1.png
    Greyscale

As Per Claim 24, Roller discloses a water inlet portion [refer to annotated Fig. 1, #A below], the water inlet portion comprising a water inlet duct [refer to annotated Fig. 2, #B below], the water inlet portion [refer to annotated Fig. 1, A below] being connected to a first end of the U-shaped water pipe [Fig. 2, #4], the water inlet portion [refer to annotated Fig. 2, #A below] being in fluid communication with the U-shaped water pipe [Fig. 2, #4].
As Per Claim 26, Roller discloses wherein the water inlet portion [refer to annotated Fig. 2, #A below] is connected to a first end of the heat conductor. [refer to annotated Fig. 2, #B below]

    PNG
    media_image3.png
    450
    562
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    450
    562
    media_image4.png
    Greyscale

As Per Claim 34, Roller discloses wherein the heat conductor is an integrally formed component, the integrally formed component being a one-piece metal alloy shell. [Fig. 1, #1; Col. 3, Lines 17-19]

Claim(s) 5-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Chen (US 2009/0294545)
As Per Claim 5, Roller, Dickenson and Carter discloses all limitations of the invention except the water pipe assembly is a material of a corrosion-resistant heat-conducting material. 
Chen, much like Roller Dickenson and Carter, pertains to an automatic temperature controlled water heater. [abstract] 
Chen discloses the water pipe assembly is a material of a corrosion-resistant heat-conducting material. [Par. 15; “…The heat conductive pipe 220 is preferably made of a copper tube to form a plurality of U-shaped heat conductive tubes, for example, a bent 1/2 inch (about 12 mm) copper tube…] 
Chen discloses the benefits of the water pipe assembly being made of a corrosion-resistant heat-conducting material in that it is able to conduct heat efficiently while reducing the volume of the electric water heater. [Par. 9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pipe assembly as taught by Roller, Dickenson and Carter view of the pipe assembly as taught by Chen to further include the water pipe assembly is a material of a corrosion-resistant heat-conducting material to heat efficiently while reducing the volume of the electric water heater. [Par. 9]
As Per Claim 6, Roller Dickenson and Carter disclose all limitations of the invention except wherein the water pipe assembly is a material of one of stainless steel, stainless iron and copper.
Chen, much like Roller, Dickenson and Carter, pertains to an automatic temperature controlled water heater. [abstract] 
Chen discloses the water pipe assembly is a material of one of stainless steel, stainless iron and copper. [Par. 15; “…The heat conductive pipe 220 is preferably made of a copper tube to form a plurality of U-shaped heat conductive tubes, for example, a bent 1/2 inch (about 12 mm) copper tube…]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pipe assembly as taught by Roller in view of the pipe assembly as taught by Chen to further include the water pipe assembly is a material of one of stainless steel, stainless iron and copper to heat efficiently while reducing the volume of the electric water heater. [Par. 9]
As Per Claim 7, Roller discloses wherein the water pipe assembly comprises at least one water inlet pipe [refer to annotated Fig. 1, #I; following the flow of liquid as clearly shown by the figure, the latter half of the pipe clearly serves as an inlet] and at least one water outlet pipe [refer to annotated Fig. 1, #I; following the flow of liquid as clearly shown by the figure, the latter half of the pipe clearly serves as an outlet], at least one of ends of the water inlet pipe [refer to annotated Fig. 1, #III] extends out of the second accommodating duct [refer to annotated Fig. 1, #3 below] and at least one of ends of the water outlet pipe [refer to annotated Fig. 1, #IV below] extends out of the second accommodating duct [refer to annotated Fig. 1, #B].

    PNG
    media_image5.png
    361
    666
    media_image5.png
    Greyscale

As Per Claim 8, Roller discloses a water inlet portion [refer to annotated Fig. 2, #A below], the water inlet portion comprising a water inlet duct [refer to annotated Fig. 2, #B below], the water inlet portion being connected to a first end of the water inlet pipe [refer to annotated Fig. 2, #C below], and 
As Per Claim 10, Roller discloses wherein the water inlet portion [refer to annotated Fig. 2, #A below] is connected to a first end of the heat conductor. [refer to annotated Fig. 2, #B below]
	
    PNG
    media_image3.png
    450
    562
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    450
    562
    media_image4.png
    Greyscale

Claim(s) 9, 18-22 & 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Chen (US 2009/0294545) in further view of Wu (US 6330395)
As Per Claim 9, Neither Roller, Carter, Chen nor Dickenson discloses wherein the first end of the water inlet pipe is disposed inside the water inlet duct of the water inlet portion.
Wu, much like Roller, Carter, Chen and Dickenson, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a water pipe [Fig. 4, #51] disposed in a duct [refer to annotated Fig. 4, #A below] 

    PNG
    media_image6.png
    627
    653
    media_image6.png
    Greyscale

Wu discloses the benefits of the pipe being disposed in the duct in that it prevents the fluid from not being uniformly circulated. [Col. 1, Lines 15-21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the water pipe and duct as taught by Roller, Carter, Chen and Dickenson, in view of the pipe and duct as taught by Wu to further include wherein the first end of the water inlet pipe is disposed inside the water inlet duct of the water inlet portion to prevent the fluid from not being uniformly circulated. [Col. 1, Lines 15-21] 
As Per Claim 18, Roller, Carter, Chen and Dickenson disclose all limitations of the invention except a connecting portion, the connecting portion comprising a water flow duct, the connecting 
Wu, much like Roller, Carter, Chen and Dickenson, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a connecting portion [Fig. 1, #41], the connecting portion comprising a water flow duc [Fig. 2, #431], the connecting portion being connected to a second end of the water inlet pipe [Fig. 1, #111] and a second end of the water outlet pipe respectively [Fig. 1, #114], the water flow duct [Fig. 1, #431] being in fluid communication with the water inlet pipe [Fig. 1, #111] and the water outlet duct [Fig. 1, #114].
Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the connecting portion as taught by Wu to further include a connecting portion, the connecting portion comprising a water flow duct, the connecting portion being connected to a second end of the water inlet pipe and a second end of the water outlet pipe respectively, the water flow duct being in fluid communication with the water inlet pipe and the water outlet duct to control the fluid circulation path. [Col. 2, Lines 63-65] 
As Per Claim 19, Roller, Carter, Chen and Dickenson disclose all limitations of the invention except the connecting portion is connected to a second end of the heat conductor, the second end of the water inlet pipe and the second end of the water outlet pipe being disposed inside the water flow duct of the connecting portion.
Wu, much like Roller, Carter, Chen and Dickenson, pertains to a fluid type heating apparatus with safety sealing. [abstract] 

Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the connecting portion as taught by Wu to further include the connecting portion is connected to a second end of the heat conductor, the second end of the water inlet pipe and the second end of the water outlet pipe being disposed inside the water flow duct of the connecting portion to control the fluid circulation path. [Col. 2, Lines 63-65]
As Per Claim 20, Roller, Carter, Chen and Dickenson disclose all limitations of the invention except wherein the connecting portion is connected to the second end of the heat conductor.
Wu, much like Roller and Chen, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses the connecting portion [Fig. 1, #41] is connected to the second end of the heat conductor. [Fig. 1, #1]
Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the connecting portion as taught by Wu to further include the connecting portion is connected to the second end of the heat conductor to control the fluid circulation path. [Col. 2, Lines 63-65] 
As Per Claim 21, Roller, Carter, Chen and Dickenson disclose all limitations of the invention except wherein a seal is disposed between an outer surface of the second end of the water inlet pipe and an inner surface of the water flow duct of the connecting portion, and a seal is disposed between the second end of the water outlet pipe and an inner surface of the water flow duct of the connecting portion.
Wu, much like Roller, Carter, Chen and Dickenson, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a seal [Fig. 1, #32; Col. 2, Lines 24-25; “…the embedded heating unit 3 is sealed by an insulating layer 32…”] is disposed between an outer surface of the second end of the water inlet pipe [Fig. 1, #114] and an inner surface of the water flow duct of the connecting portion [Fig. 1, #431], and a seal is disposed between the second end of the water outlet pipe [Fig. 1, #114] and an inner surface of the water flow duct of the connecting portion [Fig. 41, #432].
Wu discloses the benefits of the seal in that it ensures nonuniform temperature distribution of the fluid is avoided. [Col. 1, Lines 16-20] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the seal of Wu to further include a seal is disposed between an outer surface of the second end of the water inlet pipe and an inner surface of the water flow duct of the connecting portion, and a seal is disposed between the second end of the water outlet pipe and an inner surface of the water flow duct of the connecting portion to ensure nonuniform temperature distribution of the fluid is avoided. [Col. 1, Lines 16-20]
As Per Claim 22, Roller, Carter, Chen and Dickenson disclose all limitations of the invention except wherein a seal is disposed between an end face of the connecting portion and an end face of the heat conductor.

Wu discloses a seal [Fig. 1, #32] is disposed between an end face of the connecting portion [Fig. 1, #41] and an end face of the heat conductor [Fig. 1, #1]. 
Wu discloses the benefits of the seal in that it ensures nonuniform temperature distribution of the fluid is avoided. [Col. 1, Lines 16-20] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the seal as taught by Wu to further include a seal is disposed between an end face of the connecting portion and an end face of the heat conductor to ensure nonuniform temperature distribution of the fluid is avoided. [Col. 1, Lines 16-20]
As Per Claim 29, Roller discloses a water outlet portion [refer to annotated Fig. 2, #I below], the water outlet portion comprising a water outlet duct [refer to annotated Fig. 2, #II below], the water outlet portion [refer to annotated Fig. 2, #I below] being connected to a second end of the U-shaped water pipe [refer to annotated Fig. 2, #III below], the water outlet duct [refer to annotated Fig. 2, II below] of the water outlet portion [refer to annotated Fig. 2, #II below] being in fluid communication with the U-shaped water pipe [refer to annotated Fig. 2, #III below]. 

    PNG
    media_image7.png
    474
    601
    media_image7.png
    Greyscale

As Per Claim 30, Roller, Carter, Chen and Dickenson, disclose all limitations of the invention except wherein the second end of the U-shaped water pipe is disposed inside the water outlet duct of the water outlet portion.
Wu, much like Roller, Carter, Chen and Dickenson, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a water pipe [Fig. 4, #51] disposed in a duct [refer to annotated Fig. 4, #A below] 

    PNG
    media_image6.png
    627
    653
    media_image6.png
    Greyscale

Wu discloses the benefits of the pipe being disposed in the duct in that it prevents the fluid from not being uniformly circulated. [Col. 1, Lines 15-21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the water pipe and duct as taught by Roller, Carter, Chen and Dickenson in view of the pipe and duct as taught by Wu to further the second end of the U-shaped water pipe is disposed inside the water outlet duct of the water outlet portion to prevent the fluid from not being uniformly circulated. [Col. 1, Lines 15-21]
As Per Claim 31, Roller discloses wherein the water outlet portion [refer to annotated Fig. 2, #I below] is connected to a first end of the heat conductor [refer to annotated Fig. 2, #II below].

    PNG
    media_image8.png
    474
    601
    media_image8.png
    Greyscale


As Per Claim 32, Roller, Carter, Chen and Dickenson, discloses all limitations of the invention except wherein a seal is disposed between an outer surface of the second end of the U-shaped water pipe and an inner surface of the water outlet duct of the water outlet portion.
Wu, much like Roller, Carter, Chen and Dickenson, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a seal [Fig. 1, #32] is disposed between an outer surface of the second end of the water pipe [FIG. 1, #114] and an inner surface of the water outlet duct of the water outlet [Fig. 1, #432]. [Fig. 1, #431] 
Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the connecting portion as taught by Wu to further include a seal is disposed between an outer surface of the second 
As Per Claim 33, Roller, Carter, Chen and Dickenson discloses all limitations of the invention except wherein a seal is disposed between an end face of the water outlet portion and an end face of the first end of the heat conductor.
Wu, much like Roller, pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a seal [Fig. 1, #32] is disposed between an end face of the water outlet portion [Fig. 1, #432] and an end face of the first end of the heat conductor [Fig. 1, #1].
Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter, Chen and Dickenson in view of the connecting portion as taught by Wu to further include a seal is disposed between an end face of the water outlet portion and an end face of the first end of the heat conductor to control the fluid circulation path. [Col. 2, Lines 63-65]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in further view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Chen (US 2009/0294545) in further view of Wu (US 6330395) in further view of Roller (US 4343988) (hereinafter referred to as “Roller et.”) 
As Per Claim 11, Roller, Carter, Chen , Dickenson and Wu, disclose all limitations of the invention except a seal is disposed between an outer surface of the first end of the water inlet pipe and an inner surface of the water inlet duct of the water inlet portion.
Roller et, much like Roller, Carter, Chen , Dickenson and Wu, pertains to an electrical resistance heating device. [abstract] 


    PNG
    media_image9.png
    629
    805
    media_image9.png
    Greyscale

Roller et discloses the benefits of the sealers in that it provides reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the pipe and duct assembly as taught by Roller, Carter, Chen , Dickenson and Wu in view of the sealers as taught by Roller et. to further include a seal is disposed between an outer surface of the first end of the water inlet pipe and an inner surface of the water inlet duct of the water inlet portion to provide reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33]
Claim(s) 12-17 is rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in  view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Chen (US 2009/0294545) in further view of Roller (US 4343988) (hereinafter “Roller et.”)
As Per Claim 12, Roller, Carter, Chen and Dickenson discloses all limitations of the invention except a seal is disposed between an end face of the water inlet portion and an end face of the first end of the heat conductor.
Roller et, much like Roller, Carter, Chen and Dickenson, pertains to an electrical resistance heating device. [abstract] 
Roller et. discloses a seal [Fig. 4, #11] is disposed between an end face of the water inlet portion [refer to annotated Fig. 4, #A below] and an end face of the first end of a heat conductor [Fig. 4, #5].

    PNG
    media_image10.png
    518
    666
    media_image10.png
    Greyscale

Roller et discloses the benefits of the sealers in that it provides reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the pipe and duct assembly as taught by Roller, Carter, Chen and Dickenson in view of the sealers as taught by Roller et. to further include a seal is disposed between an end face of the water inlet portion and an end face of the first end of the heat conductor to provide reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33]
As Per Claim 13, Roller discloses a water outlet portion [refer to annotated Fig. 2, #I below], the water outlet portion comprising a water outlet duct [refer to annotated Fig. 2, #II below], the water outlet portion being connected to a first end of the water outlet pipe [refer to annotated Fig. 2, #III below], and the water outlet duct of the water outlet portion [refer to annotated Fig. 2, #II below] being in fluid communication with the water outlet pipe. [refer to annotated Fig. 2, #III below]

    PNG
    media_image7.png
    474
    601
    media_image7.png
    Greyscale


As Per Claim 14, Roller, Carter, Chen and Dickenson discloses all limitations of the invention except wherein the first end of the water outlet pipe is disposed inside the water outlet duct of the water outlet portion.
Roller et, much like Roller, Carter, Chen and Dickenson, pertains to an electrical resistance heating device. [abstract] 
Roller et. discloses a first end of the water outlet pipe [refer to annotated Fig. 4, #A below] is disposed inside the water outlet duct of the water outlet portion [refer to annotated Fig. 4, #B below]. 

    PNG
    media_image11.png
    518
    666
    media_image11.png
    Greyscale

Roller et discloses the benefits of the sealers in that it provides reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the pipe and duct assembly as taught by Roller, Carter, Chen and Dickenson in view of the sealers as taught by Roller et. to further include the first end of the water outlet pipe is disposed inside the water outlet duct of the water outlet portion to provide reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33]
 As Per Claim 15, Roller discloses wherein the water outlet portion [refer to annotated Fig. 2, #I below] is connected to a first end of the heat conductor [refer to annotated Fig. 2, #II below].

    PNG
    media_image8.png
    474
    601
    media_image8.png
    Greyscale

As Per Claim 16, Roller, Carter, Chen and Dickenson discloses all limitations of the invention except wherein a seal is disposed between an outer surface of the first end of the water outlet pipe and an inner surface of the water outlet duct of the water outlet portion.
Roller et, much like Roller, Carter, Chen and Dickenson pertains to an electrical resistance heating device. [abstract] 
Roller et. discloses a seal [Fig. 4, #11]  is disposed between an outer surface of the first end of the water outlet pipe [refer to annotated Fig. 4, #A below] and an inner surface of the water outlet duct of the water outlet portion. [refer to annotated Fig. 4 #B below]
Roller et discloses the benefits of the sealers in that it provides reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pipe and duct assembly as taught by Roller, Carter, Chen and Dickenson in view of the sealers as taught by Roller et. to further include a seal is disposed between an outer surface of the first end of the water outlet pipe and an inner surface of the water outlet duct of the water outlet portion to provide reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33]
As Per Claim 17, Roller, Carter, Chen and Dickenson discloses all limitations of the invention except wherein a seal is disposed between an end face of the water outlet portion and an end face of the first end of the heat conductor.
Roller et, much like Roller, Carter, Chen and Dickenson, pertains to an electrical resistance heating device. [abstract] 
Roller et. discloses a seal [Fig. 4, #11] is disposed between an end face of the water outlet portion [refer to annotated Fig. 4, #B below] and an end face of the first end of the heat conductor [Fig. 4, #3].

    PNG
    media_image12.png
    518
    666
    media_image12.png
    Greyscale

Roller et discloses the benefits of the sealers in that it provides reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pipe and duct assembly as taught by Roller, Carter, Chen and Dickenson in view of the sealers as taught by Roller et. to further include a seal is disposed between an end face of the water outlet portion and an end face of the first end of the heat conductor to provide reproducible assembly of the apparatus in a simple manner. [Col. 5, Lines 30-33]
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560)  in further view of Dickenson (US 4874925) in further view of Roller et al. (US 4343988) 
As Per Claim 25, Roller, Carter and Dickenson discloses all limitations of the invention except the first end of the U-shaped water pipe is disposed inside the water inlet duct of the water inlet portion.
Roller et, much like Roller, Carter and Dickenson pertains to an electrical resistance heating device. [abstract] 
Roller et. discloses a water pipe [refer to annotated Fig. 4, #A below] disposed inside the water inlet duct of the water inlet portion.  [refer to annotated Fig. 4, #B below]


    PNG
    media_image13.png
    518
    666
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the U Shaped water pipe as taught by Roller, Carter and Dickenson in view of the water pipe as taught by Roller est. to further include the first end of the U-shaped water pipe is disposed inside the water inlet duct of the water inlet portion to facilitate fluid circulation in the apparatus better. 
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Roller et al. (US 4343988) in further view of Wu (US 6330395)
As Per Claim 27, Roller. Carter, Dickenson and Roller et al. disclose all limitations of the invention except wherein a seal is disposed between an outer surface of the first end of the U-shaped water pipe and an inner surface of the water inlet duct of the water inlet portion.
Wu, much like Roller. Carter, Dickenson and Roller et al., pertains to a fluid type heating apparatus with safety sealing. [abstract] 
Wu discloses a seal [Fig. 1, #32]  is disposed between an outer surface of the first end of the water pipe [Fig. 1, #111] and an inner surface of the water inlet duct of the water inlet portion [Fig. 1, #431].
Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller. Carter, Dickenson and Roller et al. in view of the connecting portion as taught by Wu to further include an outer surface of the first end of the U-shaped water pipe and an inner surface of the water inlet duct of the water inlet portion to control the the fluid circulation path. [Col. 2, Lines 63-65]
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Wu (US 6330395)
As Per Claim 28, Roller, Carter and Dickenson discloses al limitations of the invention except a seal is disposed between an end face of the water inlet portion and an end face of the first end of the heat conductor.

Wu discloses a seal [Fig. 1, #32] is disposed between an end face of the water inlet portion [Fig. 1, #431] and an end face of the first end of the heat conductor [Fig. 1, #1].
Wu discloses the benefits of the connecting portion in that it controls the fluid circulation path. [Col. 2, Lines 63-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC heater as taught by Roller, Carter and Dickenson in view of the connecting portion as taught by Wu to further include a seal is disposed between an end face of the water inlet portion and an end face of the first end of the heat conductor to control the fluid circulation path. [Col. 2, Lines 63-65]
Claim(s) 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 4334141) in view of Carter (US 3659560) in further view of Dickenson (US 4874925) in further view of Roller (herein referred to as “Roller II”) (US 4371777)
As Per Claim 35, Roller, Carter and Dickenson discloses all limitations of the invention except wherein the heat conductor comprises: 
a first component the first component comprising the first accommodating duct and a first groove disposed on an outer surface of the first component; and
 a second component detachably connected to the first component, the second component comprising a second groove, the second groove corresponding to the first groove, wherein the first component is connected to the second component, the second groove is in combination with the first groove to be configured to the second accommodating duct, and the water pipe assembly is disposed in the second accommodating ducts. 

Roller II discloses a first component [refer to annotated Fig. 1, #A below] the first component comprising a accommodating duct [Fig. 1, #4] and a first groove [refer to annotated Fig. 1, #B below] disposed on an outer surface of the first component [refer to annotated Fig. 1, #A below] 
a second component [refer to annotated Fig. 1, #C below] detachably connected to the first component refer to annotated Fig. 1, #A below] , the second component comprising a second groove [refer to annotated FIG. 1, #D below], the second groove corresponding to the first groove [refer to annotated Fig. 1, #B & #D below], wherein the first component is connected to the second component [Fig. 5, #2], the second groove is in combination with the first groove to be configured to the second accommodating duct [Fig. 5, #4], and the water pipe assembly I [Fig. 5, #26] is disposed in the second accommodating ducts [Fig. 5, #4]. 

    PNG
    media_image14.png
    232
    506
    media_image14.png
    Greyscale

Roller II discloses the benefits of the first and second component containing a groove in that it aids maintain a high thermal efficiency. [Col. 2, Lines 25-33]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater as taught by Roller, Carter and Dickenson in view of the components and grooves as taught by Roller II to further include a first component the first component comprising the 
As Per Claim 36, Roller discloses a profiled water pipe [refer to annotated Fig. 1, #I below] being fastened to the second accommodating duct [refer to annotated Fig. 1, #II below]. 

    PNG
    media_image15.png
    336
    609
    media_image15.png
    Greyscale

Roller do not disclose wherein the first groove and second groove are profiled grooves. 
Roller II, much like Roller and Roller et. al, pertains to a PTC heater having a heat conductor and a PTC heating element. [abstract] 
Roller II discloses wherein the first groove and second groove are profiled grooves. [refer to annotated Fig. 1, #B & #D below]

    PNG
    media_image14.png
    232
    506
    media_image14.png
    Greyscale

Roller II discloses the benefits of the first and second grooves being profiled in that it allows for the halves to be put together in a manner that keeps the force acting normal to heat input faces keep the heating elements fully against said heating input faces, thus maintain a high thermal efficiency. [Col. 2, Lines 25-35]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater as taught by Roller in view of the profiled grooves as taught by Roller II to further include wherein the first groove and second groove are profiled grooves to maintain the high thermal efficiency of the apparatus. [Col. 2, Lines 25-35]
Response to Arguments
Applicant’s arguments, filed 12/08/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761        

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726